Exhibit 10.1

TAX ALLOCATION AGREEMENT

by and between

NISOURCE INC.

and

COLUMBIA PIPELINE GROUP, INC.

Dated as of June 30, 2015



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

           Page  

ARTICLE I DEFINITIONS AND INTERPRETATION

    2   

SECTION 1.1

     Definitions     2   

SECTION 1.2

     Interpretation     10   

ARTICLE II PREPARATION AND FILING OF TAX RETURNS

    12   

SECTION 2.1

     Responsibility of Parties to Prepare and File Pre-Distribution Income Tax
Returns and Straddle Period Income Tax Returns     12   

SECTION 2.2

     Responsibility of Parties to Prepare and File Post-Distribution Income Tax
Returns and Non-Income Tax Returns     14   

SECTION 2.3

     Time of Filing Tax Returns; Manner of Tax Return Preparation     14   

ARTICLE III RESPONSIBILITY FOR PAYMENT OF TAXES

    14   

SECTION 3.1

     Responsibility of NiSource for Taxes     14   

SECTION 3.2

     Responsibility of Columbia for Taxes     14   

SECTION 3.3

     Timing of Payments of Taxes     15   

ARTICLE IV REFUNDS, CARRYBACKS AND AMENDED TAX RETURNS

    15   

SECTION 4.1

     Refunds     15   

SECTION 4.2

     Carrybacks     16   

SECTION 4.3

     Amended Tax Returns     16   

ARTICLE V DISTRIBUTION TAXES

    16   

SECTION 5.1

     Liability for Distribution Taxes     16   

SECTION 5.2

     Payment for Use of Tax Attributes     17   

SECTION 5.3

     Definition of Tainting Act     17   

SECTION 5.4

     Limits on Proposed Acquisition Transactions and Other Transactions During
Restricted Period     17   

SECTION 5.5

     Restricted Actions: Exceptions     18   

SECTION 5.6

     Tax Representation Letters and Tax Opinions; Consistency     20   

SECTION 5.7

     Timing of Payment of Distribution Tax-Related Losses     20   

ARTICLE VI EMPLOYEE BENEFIT MATTERS

    20   

SECTION 6.1

     Income Tax Deductions in Respect of Certain Equity Awards and Incentive
Compensation     20   

ARTICLE VII INDEMNIFICATION

    21   

SECTION 7.1

     Indemnification Obligations of NiSource     21   

SECTION 7.2

     Indemnification Obligations of Columbia     21   

 

i



--------------------------------------------------------------------------------

ARTICLE VIII PAYMENTS   21   

SECTION 8.1

Payments   21   

SECTION 8.2

Treatment of Payments under this Agreement and the Separation and Distribution
Agreement   22   

SECTION 8.3

Tax Gross Up   22   

SECTION 8.4

Interest or Expenses   22   

SECTION 8.5

Payments Net of Tax Benefits   23    ARTICLE IX AUDITS   23   

SECTION 9.1

Notice   23   

SECTION 9.2

Audit Administration   23   

SECTION 9.3

Payment of Audit Amounts   26   

SECTION 9.4

Correlative Adjustments   27   

SECTION 9.5

Obligation to Fund Refund Litigation   27    ARTICLE X COOPERATION AND EXCHANGE
OF INFORMATION   28   

SECTION 10.1

General Cooperation and Exchange of Information   28   

SECTION 10.2

Retention of Records   29   

SECTION 10.3

Confidentiality   29    ARTICLE XI ALLOCATION OF TAX ATTRIBUTES AND OTHER TAX
MATTERS   29   

SECTION 11.1

Allocation of Tax Attributes   29   

SECTION 11.2

Third Party Tax Indemnities and Benefits   29   

SECTION 11.3

Allocation of Tax Items   30    ARTICLE XII MISCELLANEOUS   30   

SECTION 12.1

Entire Agreement; Exclusivity   30   

SECTION 12.2

Dispute Resolution; Mediation; Specific Performance   30   

SECTION 12.3

Governing Law   32   

SECTION 12.4

Submission to Jurisdiction; Waiver of Jury Trial   32   

SECTION 12.5

Amendment   32   

SECTION 12.6

Waiver   32   

SECTION 12.7

Partial Invalidity   32   

SECTION 12.8

Execution in Counterparts   32   

SECTION 12.9

Successors and Assigns   33   

SECTION 12.10

Third-Party Beneficiaries   33   

SECTION 12.11

Notices   33   

SECTION 12.12

Performance   33   

SECTION 12.13

Termination   34   

 

ii



--------------------------------------------------------------------------------

SECTION 12.14

Limited Liability   34   

SECTION 12.15

Survival   34   

SECTION 12.16

No Circumvention   34   

SECTION 12.17

Changes in Law   34   

SECTION 12.18

Authority   34   

SECTION 12.19

Tax Allocation Agreements   35   

SECTION 12.20

No Duplication; No Double Recovery   35   

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 2.1(a)             Preparation of Pre-Distribution Income Tax Returns
and Straddle Period Income Tax Returns



--------------------------------------------------------------------------------

TAX ALLOCATION AGREEMENT

This TAX ALLOCATION AGREEMENT (this “Agreement”) is made as of June 30, 2015, by
and between NiSource Inc., a Delaware corporation (“NiSource”), and Columbia
Pipeline Group, Inc., a Delaware corporation (“Columbia”), and, as of the date
hereof, a wholly-owned subsidiary of NiSource. NiSource and Columbia are
referred to herein as “Parties” or each individually as a “Party.”

WHEREAS, NiSource, through the Columbia Subsidiaries (as defined herein) is
engaged in the natural gas pipeline, midstream and storage business, as
described more fully in the Form 10 Registration Statement (as defined herein);

WHEREAS, the board of directors of NiSource (the “NiSource Board”) has
determined that it would be advisable and in the best interests of NiSource and
its stockholders for NiSource to transfer to Columbia the Assets Transferred to
Columbia (as defined herein), as further described in the Separation and
Distribution Agreement by and between NiSource and Columbia (the “Separation and
Distribution Agreement”), dated June 30, 2015;

WHEREAS, the board of directors of Columbia has determined that it would be
advisable and in the best interests of Columbia and its stockholders for
Columbia to transfer to NiSource the Assets Transferred to NiSource (as defined
herein), as further defined in the Separation and Distribution Agreement;

WHEREAS, the NiSource Board has determined that it would be advisable and in the
best interests of NiSource and its stockholders for NiSource to distribute on a
pro rata basis to the holders of shares of NiSource’ common stock, par value
$0.01 per share (“NiSource Shares”), without any consideration being paid by the
holders of such NiSource Shares, all of the outstanding shares of Columbia
common stock, par value $0.01 per share (“Columbia Shares”), owned by NiSource
as of the Distribution Date (as defined herein);

WHEREAS, for federal income tax purposes, the Distribution (as defined herein)
is intended to qualify for tax-free treatment under Section 355 of the Internal
Revenue Code of 1986, as amended (the “Code”);

WHEREAS, it is the intention of the parties hereto that the Distribution qualify
as tax-free to NiSource under Section 361(c) of the Code and that, except for
cash received in lieu of any fractional Columbia Shares, the Distribution
qualify as tax-free to NiSource stockholders under Section 355(a) of the Code;
and

WHEREAS, in connection with the Distribution, the Parties desire to set forth
their agreement with respect to tax matters for taxable periods prior to and
including the Distribution Date, in line with the following: (i) Columbia is
responsible for and shall pay all taxes attributable to the Columbia Business
and will indemnify NiSource for these taxes, (ii) NiSource is responsible for
and shall pay all taxes to the extent such taxes are not attributable to the
Columbia Business and will indemnify Columbia for these taxes, (iii) the Parties
will cooperate to efficiently settle Audits (as defined herein), (iv) the
Parties are restricted from taking certain actions that could cause the
Distribution or certain internal transactions undertaken in anticipation of the
Distribution to fail to qualify for tax-free or tax-favored treatment, and each

 

- 1 -



--------------------------------------------------------------------------------

Party will be responsible for any taxes imposed as a result of the failure of
the Distribution or the internal transactions to qualify for tax-favored
treatment under the Code if such failure is attributable to certain
post-distribution actions taken by that Party or in respect of that Party’s
shareholders, and (v) the Parties will cooperate fully and share information
with respect to the tax matters covered herein.

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the Parties mutually
covenants and agrees as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1 Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Active Business” means the Controlled Business as defined in the Tax Opinions
as it existed on the Distribution Date.

“Active Business Entity” means each of the entities conducting all or any part
of the Active Business; provided, however, the following entities shall not be
Active Business Entities: (i) Millennium Pipeline Company, L.L.C. and (ii) Hardy
Storage Company, LLC.

“Affiliate” has the meaning set forth in Section 1.1 of the Separation and
Distribution Agreement.

“Agreement” has the meaning set forth in the first paragraph of this Agreement.

“Assets Transferred to Columbia” has the meaning set forth in Section 1.1 of the
Separation and Distribution Agreement.

“Assets Transferred to NiSource” has the meaning set forth in Section 1.1 of the
Separation and Distribution Agreement.

“Audit” means any audit (including a determination of the status of qualified
and non-qualified employee benefit plans), assessment of Taxes, other
examination by or on behalf of any Taxing Authority (including notices),
proceeding, or appeal of such a proceeding relating to Taxes, whether
administrative or judicial, including proceedings relating to competent
authority determinations initiated by a Party or any of its Subsidiaries.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are required to be closed in Chicago, Illinois.

“Challenging Party” has the meaning set forth in Section 9.2(d).

“Claiming Party” has the meaning set forth in Section 4.1(b).

 

- 2 -



--------------------------------------------------------------------------------

“Code” has the meaning set forth in the recitals to this Agreement.

“Columbia” has the meaning set forth in the first paragraph of this Agreement.

“Columbia Allocable Audit Portion” means the amount of any additional Taxes due
and payable that are attributable to a Pre-Distribution Tax Period or the
portion of a Straddle Tax Period ending on the Distribution Date that are not
reported on a Tax Return filed for such Pre-Distribution Tax Period or Straddle
Tax Period to the extent such Taxes are attributable to any Columbia Party. The
determination of the amount of Taxes due and payable that are attributable to
the Columbia-NiSource Entities included in a consolidated, combined, unitary or
other group shall be calculated, consistent with past practice, on a “pro rata”
basis according to the separate return liabilities of each of the
Columbia-NiSource Entities, as determined by taking into account solely the Tax
Attributes of such Columbia-NiSource Entities, relative to the amounts (if any)
of the separate return liabilities of all members of the relevant group.

“Columbia Allocable Portion” means, with respect to a Tax Return filed after the
Distribution Date for either a Pre-Distribution Tax Period or Straddle Tax
Period, the positive amount (if any) of Taxes due and payable, after taking into
account all prior payments, including estimated payments, for such
Pre-Distribution Tax Period or Straddle Tax Period attributable to any Columbia
Party. The determination of the amount of Taxes due and payable that are
attributable to the Columbia-NiSource Entities included in a consolidated,
combined, unitary or other group for a given Tax Return shall be calculated,
consistent with past practice, on a “pro rata” basis according to the separate
return liabilities of the Columbia-NiSource Entities, as determined by taking
into account solely the Tax Attributes of such Columbia-NiSource Entities,
relative to the amounts (if any) of the separate return liabilities of all
members of the relevant group.

“Columbia Business” has the meaning set forth in Section 1.1 of the Separation
and Distribution Agreement.

“Columbia-NiSource Entities” mean each of the Columbia Parties that has filed or
is required to file, with respect to itself, its predecessor or any of its
assets, any Tax Return on a consolidated, combined, unitary, group, or other
basis with any NiSource Party.

“Columbia Non-Separated Issue” has the meaning set forth in
Section 9.2(b)(iii)(1).

“Columbia OpCo” means CPG OpCo LP, a Delaware limited partnership.

“Columbia Parties” has the meaning set forth in Section 1.1 of the Separation
and Distribution Agreement.

“Columbia Separated Issue” has the meaning set forth in Section 9.2(b)(ii)(2) of
this Agreement.

“Columbia Shares” has the meaning set forth in the recitals to this Agreement.

“Columbia Subsidiaries” has the meaning set forth in Section 1.1 of the
Separation and Distribution Agreement.

 

- 3 -



--------------------------------------------------------------------------------

“Columbia Tainting Act” has the meaning set forth in Section 5.1(a).

“Correlative Adjustment” means a disallowance of an item of deduction, loss or
credit (or an increase of an item of income or gain) attributable to a Party or
that Party’s Subsidiaries, that is included in a Tax Return for a
Pre-Distribution Tax Period or the portion of a Straddle Tax Period ending on
the Distribution Date, and that directly results in a correlative increase of an
item of deduction, loss or credit (or reduction of an item of income or gain)
with respect to another Party or that Party’s Subsidiaries with respect to a Tax
Return for a Pre-Distribution Tax Period or the portion of a Straddle Tax Period
ending on the Distribution Date.

“Correlative Detriment” has the meaning set forth in Section 4.1(b).

“CPR” has the meaning set forth in Section 12.2(b).

“Dispute” has the meaning set forth in Section 12.2(a).

“Distribution” has the meaning set forth in Section 3.2 of the Separation and
Distribution Agreement.

“Distribution Date” has the meaning set forth in Section 1.1 of the Separation
and Distribution Agreement.

“Distribution Taxes” mean any and all Taxes (a) required to be paid by or
imposed on a Party or any of its Subsidiaries resulting from, or directly
arising in connection with, the failure of the stock distributed in the
Distribution to constitute “qualified property” for purposes of Sections 355(d),
355(e) or 361(c) of the Code (or any corresponding provision of the Laws of
other jurisdictions); or (b) required to be paid by or imposed on a Party or any
of its Subsidiaries resulting from, or directly arising in connection with, the
failure of any transaction undertaken in connection with or pursuant to the
Distribution to qualify for Tax-Free Status, in whole or in part.

“Distribution Tax-Related Losses” shall mean (a) all Distribution Taxes imposed
pursuant to any Final Determination; (b) all reasonable accounting, legal and
other professional fees and court costs incurred in connection with such
Distribution Taxes; and (c) all reasonable costs and expenses and all damages
associated with shareholder litigation or controversies and any amount paid by
any of the NiSource Parties or the Columbia Parties in respect of the liability
of shareholders, whether paid to or on behalf of a shareholder or to the IRS or
any other Taxing Authority, in each case, resulting from the failure of the
Distribution or any other transaction contemplated by the Tax Opinions to have
Tax-Free Status.

“Due Date” means the date (taking into account all valid extensions) upon which
a Tax Return is required to be filed with or Taxes are required to be paid to a
Taxing Authority, whichever is applicable.

“Effective Time” has the meaning set forth in Section 3.2 of the Separation and
Distribution Agreement.

 

- 4 -



--------------------------------------------------------------------------------

“Employee Matters Agreement” means the Employee Matters Agreement by and between
NiSource and Columbia, dated as of the date hereof.

“Estimated Tax Return” has the meaning set forth in Section 2.1(c)(iv).

“Final Amount” has the meaning set forth in Section 9.2(d).

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of:

 

  (a) a final decision, judgment, decree or other order by any court of
competent jurisdiction that can no longer be appealed;

 

  (b) a final settlement with the IRS, a closing agreement or accepted offer in
compromise under Section 7121 or 7122 of the Code, or a comparable agreement
under the Laws of other jurisdictions, which resolves the liability for the
Taxes addressed in such agreement for any taxable period;

 

  (c) any allowance of a refund or credit in respect of an overpayment of Tax,
but only after the expiration of all periods during which such refund may be
recovered by the jurisdiction imposing the Tax; or

 

  (d) any other final disposition, including by reason of the expiration of the
applicable statute of limitations.

“Form 10 Registration Statement” has the meaning set forth in Section 1.1 of the
Separation and Distribution Agreement.

“Income Taxes” mean:

 

  (a) all Taxes based upon, measured by, or calculated with respect to (i) net
income or profits (including, any capital gains, minimum tax or any Tax on items
of tax preference, but not including sales, use, real, or personal property,
gross or net receipts, value added, excise, leasing, transfer or similar Taxes),
or (ii) multiple bases (including corporate franchise, doing business and
occupation Taxes) if one or more bases upon which such Tax is determined is
described in clause (a)(i) above; and

 

  (b) any related interest and any penalties, additions to such Tax or
additional amounts imposed with respect thereto by any Taxing Authority.

“Income Tax Returns” mean all Tax Returns that relate to Income Taxes.

“Indemnified Party” means the Party which is or may be entitled pursuant to this
Agreement to receive any payments (including reimbursement for Taxes or costs
and expenses) from another Party.

 

- 5 -



--------------------------------------------------------------------------------

“Indemnifying Party” means the Party which is or may be required pursuant to
this Agreement to make indemnification or other payments (including
reimbursement for Taxes or costs and expenses) to another Party.

“Initial Amount” has the meaning set forth in Section 9.2(d).

“IRS” means the United States Internal Revenue Service or any successor thereto,
including its agents, representatives, and attorneys.

“Law” means any U.S. or non-U.S. federal, national, supranational, state,
provincial, local or similar statute, law, ordinance, regulation, rule, code,
administrative pronouncement, order, requirement or rule of law (including
common law), or any U.S. Income Tax treaty.

“Mediation Request” has the meaning set forth in Section 12.2(b).

“MLP” means Columbia Pipeline Partners LP, a Delaware limited partnership.

“MLP GP” means CPP GP LLC, a Delaware limited liability company.

“NiSource” has the meaning set forth in the first paragraph of this Agreement.

“NiSource Board” has the meaning set forth in the recitals to this Agreement.

“NiSource Non-Separated Issue” has the meaning set forth in
Section 9.2(b)(iii)(2).

“NiSource Parties” has the meaning set forth in Section 1.1 of the Separation
and Distribution Agreement.

“NiSource Separated Issue” has the meaning set forth in Section 9.2(b)(ii)(3).

“NiSource Shares” has the meaning set forth in the recitals to this Agreement.

“NiSource Tainting Act” has the meaning set forth in Section 5.1(a).

“Non-Challenging Party” has the meaning set forth in Section 9.2(d).

“Non-Challenging Party’s Benefit” has the meaning set forth in Section 9.2(d).

“Non-Income Tax Returns” mean all Tax Returns other than Income Tax Returns.

“OpCo GP” means CPG OpCo GP LLC, a Delaware limited liability company.

“Party” has the meaning set forth in the first paragraph of this Agreement.

“Person” has the meaning set forth in Section 1.1 of the Separation and
Distribution Agreement.

“Post-Distribution Income Tax Returns” mean, collectively, all Income Tax
Returns required to be filed by a Party or any of its Subsidiaries for a
Post-Distribution Tax Period.

 

- 6 -



--------------------------------------------------------------------------------

“Post-Distribution Ruling” has the meaning set forth in Section 5.5(e).

“Post-Distribution Tax Period” means a Tax year beginning after the Distribution
Date.

“Pre-Distribution Income Tax Returns” mean, collectively, all Income Tax Returns
required to be filed by a Party or any of its Subsidiaries for a
Pre-Distribution Tax Period.

“Pre-Distribution Tax Period” means a Tax year ending on or before the
Distribution Date.

“Pre-Distribution U.S. Income Tax Audit” means any Audit of any U.S. federal,
state, or local Income Tax Return filed, or allegedly required to be filed, for
any Pre-Distribution Tax Period or Straddle Tax Period which includes a
Columbia-NiSource Entity.

“Preparing Party” has the meaning set forth in Section 2.1(a).

“Prime Rate” has the meaning set forth in Section 1.1 of the Separation and
Distribution Agreement.

“Procedure” has the meaning set forth in Section 12.2(b).

“Proposed Acquisition Transaction” means a transaction or Series of Transactions
(or any agreement, understanding, arrangement, or substantial negotiations
within the meaning of Section 355(e) of the Code and the Treasury Regulations
promulgated thereunder, to enter into a transaction or Series of Transactions),
as a result of which any Person or any group of Persons would (directly or
indirectly) acquire, or have the right to acquire (through an option or
otherwise), any amount of Stock of Columbia, MLP GP, OpCo GP, MLP or Columbia
OpCo, as the case may be, that would, when combined with any other changes in
ownership of the Stock of such Person (including changes resulting from the
initial public offering of the Stock of MLP), comprise more than 35 percent as
of the date of such transaction (or in the case of a Series of Transactions, the
date of the last transaction of such Series of Transactions) of (a) the value of
all outstanding Stock of such Person, or (b) the total combined voting power of
all outstanding Stock of such Person. For purposes of this definition, (i) a
Person shall include any Successor thereto, (ii) in determining whether a
transaction constitutes an indirect acquisition for purposes of the first
sentence of this definition, any redemption, repurchase, recapitalization or
other similar action resulting in an increase in the relative value or voting
power of the Stock owned by the continuing owners of the Stock of a Person shall
be treated as an indirect acquisition by such continuing owners, and (iii) an
acquisition of Stock of a Person shall be treated as an indirect acquisition of
a proportionate part of any Stock of another Person that is directly or
indirectly owned by the first Person. This definition and the application
thereof is intended to monitor compliance with Section 355(e) of the Code and
the Treasury Regulations promulgated thereunder and shall be interpreted
accordingly by the Parties in good faith.

“Qualified Tax Counsel” means any law firm or accounting firm of national
reputation approved by NiSource or Columbia, as appropriate, which approval
shall not be unreasonably withheld.

 

- 7 -



--------------------------------------------------------------------------------

“Refund” means any refund of Taxes (including any overpayment of Taxes that can
be refunded or, alternatively, applied to future Taxes payable), including any
interest paid on or with respect to such refund of Taxes; provided, however, the
amount of the refund of Taxes shall be net of any Taxes imposed by any Taxing
Authority on the receipt or accrual of the right to the refund.

“Relative Values” means the relative equity values of NiSource and Columbia
determined in accordance with the following: (a) for NiSource, such value shall
be determined by multiplying (i) the average value of the NiSource Shares for
the three business days following the Distribution Date, computed for each day
by averaging the intraday high and intraday low trading price, by (ii) the total
number of NiSource Shares outstanding on such date, and (b) for Columbia, such
value shall be determined by multiplying (i) the average value of the Columbia
Shares for the three business days following the Distribution Date, computed for
each day by averaging the intraday high and intraday low trading price, by
(ii) the total number of Columbia Shares outstanding on such date.

“Restricted Action” means any one or more of the actions described in
Section 5.4(a) through (i), without regard to the exceptions described in
Section 5.5.

“Restricted Period” means the period beginning at the Effective Time and ending
on the two-year anniversary of the day after the Distribution Date.

“Separation and Distribution Agreement” has the meaning set forth in the
recitals to this Agreement.

“Series of Transactions” means a “series of related transactions” for purposes
of Section 355(e) of the Code.

“Sidley” means Sidley Austin LLP.

“Stock” means stock, membership interests, partnership interests or other equity
interests (including any options, warrants and other rights to acquire the
foregoing or any other instruments properly treated as equity for U.S. federal
income tax purposes) in a corporation, limited liability company, partnership or
other entity or organization.

“Straddle Period Income Tax Returns” mean, collectively, all Income Tax Returns
required to be filed by a Party or any of its Subsidiaries for a Straddle Tax
Period.

“Straddle Tax Period” means a Tax year beginning on or before the Distribution
Date and ending after the Distribution Date.

“Subsidiary” has the meaning set forth in Section 1.1 of the Separation and
Distribution Agreement.

“Successor” means any “successor” of NiSource or Columbia for any purpose under
Section 355(e) of the Code.

“Tainting Act” has the meaning set forth in Section 5.3.

 

- 8 -



--------------------------------------------------------------------------------

“Tax” or “Taxes” whether used in the form of a noun or adjective, means taxes on
or measured by income, franchise, gross receipts, sales, use, excise, payroll,
personal property, real property, ad-valorem, value-added, leasing, leasing use,
unclaimed property or other taxes, levies, imposts, duties, charges, or
withholdings of any nature. Whenever the term “Tax” or “Taxes” is used it shall
include penalties, fines, additions to tax and interest thereon.

“Tax Attributes” mean for U.S. federal, state, local, and non-U.S. Income Tax
purposes, earnings and profits, tax basis, net operating and capital loss
carryovers or carrybacks, alternative minimum Tax credit carryovers or
carrybacks, general business credit carryovers or carrybacks, income tax credits
or credits against income tax, disqualified interest and excess limitation
carryovers or carrybacks, overall foreign losses, research and experimentation
credit base periods, and all other items that are determined or computed on an
affiliated group basis (as defined in Section 1504(a) of the Code determined
without regard to the exclusion contained in Section 1504(b)(3) of the Code), or
similar Tax items determined under applicable Tax law.

“Tax Benefit” means the reduction in Taxes resulting from the payment or
obligation to make a payment by a Party (or its Subsidiaries) of amounts that
are indemnified by the other Party under this Agreement or the Separation and
Distribution Agreement.

“Tax-Free Status” means the qualification of the transactions undertaken in
connection with or pursuant to the Distribution as transactions in which gain or
loss is not recognized by, in whole or in part, and no amount is included in
income of, any Party or shareholder of a Party for U.S. federal, state, and
local income tax purposes (other than intercompany items, excess loss accounts
or other items required to be taken into account pursuant to Treasury
Regulations promulgated under Section 1502 of the Code, or with respect to
amounts received in lieu of the receipt of fractional shares).

“Tax Opinions” mean those certain Tax opinions and supporting memoranda rendered
by Sidley to NiSource or any of its Subsidiaries in connection with the
transactions undertaken in connection with or pursuant to the Distribution.

“Tax Package” means:

 

  (a) a pro forma Tax Return relating to the operations of any Party that is
required to be included in an Income Tax Return that is required to be filed by
the other Party; and

 

  (b) all information reasonably necessary to prepare and file such pro forma
Tax Return consistent with past practices.

“Tax Representation Letters” means any written document issued by NiSource,
Columbia or any of their Subsidiaries reflecting representations and other
factual or legal matters on which Sidley has expressly relied.

“Tax Returns” mean any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, amended tax return, claim for refund, or
declaration of estimated Tax) required to be supplied to, or filed with, a
Taxing Authority in connection with the determination, assessment or collection
of any Tax or the administration of any Laws relating to any Taxes.

 

- 9 -



--------------------------------------------------------------------------------

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission, or authority thereof or any quasi-governmental or private body
having jurisdiction over the assessment, determination, collection, or
imposition of any Tax (including the IRS).

“Total Benefit” has the meaning set forth in Section 9.2(d).

“Transaction Agreements” has the meaning set forth in Section 1.1 of the
Separation and Distribution Agreement.

“Treasury Regulations” mean the final and temporary (but not proposed) income
tax and administrative regulations promulgated under the Code, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“Unqualified Tax Opinion” means an unqualified “will” opinion of Qualified Tax
Counsel, which opinion is reasonably acceptable to NiSource, and upon which each
of the Parties may rely to confirm that a transaction (or transactions) will not
result in Distribution Taxes. Any such opinion must assume that transactions
undertaken in connection with or pursuant to the Distribution, taken together,
would have qualified for Tax-Free Status if the transaction (or transactions) in
question did not occur.

“U.S.” means the United States.

SECTION 1.2 Interpretation.

(a) For purposes of this Agreement:

(i) the words “include,” “includes” and “including” shall be deemed to be
followed by the words “without limitation;”

(ii) the word “or” is not exclusive;

(iii) the words “herein,” “hereunder,” “hereof,” “hereby,” “hereto” and words of
similar import shall be deemed to be references to this Agreement as a whole and
not to any particular Section or other provision hereof; and

(iv) relative to the determination of any period of time, “from” means “from and
including,” “to” means “to but excluding” and “through” means “through and
including.”

(b) In this Agreement, unless the context clearly indicates otherwise:

(i) words used in the singular include the plural and words used in the plural
include the singular;

 

- 10 -



--------------------------------------------------------------------------------

(ii) reference to any Person includes such Person’s successors and assigns but,
if applicable, only if such successors and assigns are permitted by this
Agreement;

(iii) reference to any Person’s “Affiliates” shall be deemed to mean such
Person’s Affiliates following the Distribution;

(iv) reference to any gender includes the other gender and the neutral gender;

(v) reference to any Article, Section, Exhibit or Schedule means such Article or
Section of, or such Exhibit or Schedule to, this Agreement, as the case may be;

(vi) reference to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and by this
Agreement;

(vii) reference to any Law (including statutes and ordinances) means such Law
(including all rules and regulations promulgated thereunder) as amended,
modified, codified or reenacted, in whole or in part, and in effect at the time
of determining compliance or applicability;

(viii) accounting terms used herein shall have the meanings ascribed to them by
NiSource and its Subsidiaries, including Columbia, in its and their internal
accounting and financial policies and procedures in effect immediately prior to
the date of this Agreement;

(ix) if there is any conflict between the provisions of this Agreement and the
Separation and Distribution Agreement or any of the other Transaction
Agreements, the provisions of this Agreement shall control with respect to all
matters related to Taxes or Tax Returns of the NiSource Parties or the Columbia
Parties unless explicitly stated otherwise herein or therein;

(x) any portion of this Agreement obligating a Party to take any action or
refrain from taking any action, as the case may be, shall mean that such Party
shall also be obligated to cause its relevant Subsidiaries to take such action
or refrain from taking such action, as the case may be; and

(xi) all references to dollar amounts shall be in respect of lawful currency of
the U.S.

(c) The titles to Articles and headings of Sections contained in this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of or to affect the meaning or interpretation of this Agreement, and
this Agreement and the Transaction Agreements shall be construed without regard
to any presumption or rule requiring construction or interpretation against the
party drafting an instrument or causing any instrument to be drafted.

(d) The Exhibits and Schedules shall be construed with and as an integral part
of this Agreement to the same extent as if the same had been set forth verbatim
herein.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE II

PREPARATION AND FILING OF TAX RETURNS

SECTION 2.1 Responsibility of Parties to Prepare and File Pre-Distribution
Income Tax Returns and Straddle Period Income Tax Returns.

(a) General. To the extent not previously filed and subject to the rights and
obligations of each of the Parties set forth herein, Schedule 2.1(a) sets forth
the Parties (each, a “Preparing Party”) that are responsible for preparing or
causing to be prepared all Pre-Distribution Income Tax Returns and Straddle
Period Income Tax Returns. Unless otherwise provided in this Agreement, the
Preparing Party is responsible for the costs and expenses associated with such
preparation. The Party responsible, or whose Affiliate is responsible, for
filing a Pre-Distribution Income Tax Return or Straddle Period Income Tax Return
under applicable Law shall timely file or cause to be timely filed such Income
Tax Returns with the applicable Taxing Authority. Pre-Distribution Income Tax
Returns and Straddle Period Income Tax Returns shall be prepared and filed in a
manner (i) consistent with the past practice of the Parties and their
Subsidiaries unless otherwise modified by a Final Determination or required by
applicable Law; and (ii) consistent with (and the Parties and their Subsidiaries
shall not take any position inconsistent with) the Tax Representation Letters
and the Tax Opinions. No Party shall take any action inconsistent with the
assumptions (including items of income, gain, deduction, loss and credit) made
in determining all estimated or advance payments of Income Tax on or prior to
the Distribution Date except as required by applicable Law.

(b) Tax Package. To the extent not previously provided, the Party other than the
Preparing Party shall (at its own cost and expense), to the extent that a
Pre-Distribution Income Tax Return or a Straddle Period Income Tax Return
includes items of that Party or its Subsidiaries, prepare and provide or cause
to be prepared and provided to the Preparing Party a Tax Package relating to
that Pre-Distribution Income Tax Return or Straddle Period Income Tax Return.
Such Tax Package shall be provided in a timely manner consistent with the past
practices of the Parties and their Subsidiaries. In the event a Party does not
fulfill its obligations pursuant to this Section 2.1(b), the Preparing Party
shall be entitled, at the sole cost and expense of the other Party, to prepare
or cause to be prepared the information required to be included in the Tax
Package for purposes of preparing any such Pre-Distribution Income Tax Return or
Straddle Period Income Tax Return.

(c) Procedures Relating to the Review and Filing of Pre-Distribution Income Tax
Returns and Straddle Period Income Tax Returns.

(i) In the case of Pre-Distribution Income Tax Returns and Straddle Period
Income Tax Returns that include Taxes for which both the Preparing Party and the
other Party are liable under this Agreement, to the extent not previously filed,
no later than 30 days prior to the Due Date of each such Tax Return (reduced to
15 days for state or local Pre-Distribution Income Tax Returns and Straddle
Period Income Tax Returns), the Preparing Party shall make available or cause to
be made available drafts of the relevant portions of such Tax Return (together
with all related work papers) to the other Party. The other Party shall have
access to any and all data and information necessary for the preparation of all
such

 

- 12 -



--------------------------------------------------------------------------------

Pre-Distribution Income Tax Returns and Straddle Period Income Tax Returns, and
the Parties shall cooperate fully in the preparation and review of such Tax
Returns. Subject to the preceding sentence, no later than 15 days after receipt
of such Pre-Distribution Income Tax Returns and Straddle Period Income Tax
Returns (reduced to 5 days for state or local Pre-Distribution Income Tax
Returns and Straddle Period Income Tax Returns), the other Party shall have a
right to object to such Pre-Distribution Income Tax Return or Straddle Period
Income Tax Return (or items with respect thereto) by written notice to the
Preparing Party; such written notice shall contain such disputed item (or items)
and the basis for its objection.

(ii) With respect to a Pre-Distribution Income Tax Return or Straddle Period
Income Tax Return made available by the Preparing Party to the other Party
pursuant to Section 2.1(c)(i), if the other Party does not object by proper
written notice described in Section 2.1(c)(i), such Pre-Distribution Income Tax
Return or Straddle Period Income Tax Return shall be deemed to have been
accepted and agreed upon, and to be final and conclusive, for purposes of this
Section 2.1(c)(ii). If a Party does object by proper written notice described in
Section 2.1(c)(i), the Parties shall act in good faith to resolve any such
dispute as promptly as practicable; provided, however, that, notwithstanding
anything to the contrary contained herein, if the Parties have not resolved the
disputed item or items by 5 days prior to the Due Date of such Pre-Distribution
Income Tax Return or Straddle Period Income Tax Return, such Tax Return shall be
filed as prepared pursuant to this Section 2.1 (revised to reflect all initially
disputed items that the Parties have agreed upon prior to such date).

(iii) In the event that a Pre-Distribution Income Tax Return or Straddle Period
Income Tax Return is filed that includes any disputed item for which proper
notice was given pursuant to this Section 2.1(c) that was not finally resolved
and agreed upon, such disputed item (or items) shall be resolved in accordance
with Section 12.2. In the event that the resolution of such disputed item (or
items) in accordance with Section 12.2 with respect to a Pre-Distribution Income
Tax Return or a Straddle Period Income Tax Return is inconsistent with such
Pre-Distribution Income Tax Return or Straddle Period Income Tax Return as
filed, the Preparing Party (with cooperation from the other Party) shall, as
promptly as practicable, amend such Tax Return to properly reflect the final
resolution of the disputed item (or items). In the event that the amount of
Taxes shown to be due and owing on a Pre-Distribution Income Tax Return or
Straddle Period Income Tax Return is adjusted as a result of a resolution
pursuant to Section 12.2, proper adjustment shall be made to the amounts
previously paid or required to be paid in accordance with Article III in a
manner that reflects such resolution.

(iv) Notwithstanding anything to the contrary in this Section 2.1, in the case
of any Income Tax Return for estimated Taxes (“Estimated Tax Return”) for a
Pre-Distribution Tax Period that includes Taxes for which both the Preparing
Party and the other Party are liable under this Agreement, to the extent not
previously filed, as soon as practicable prior to the Due Date of each such
Estimated Tax Return, the Preparing Party shall make available or cause to be
made available drafts of the relevant portions of such Estimated Tax Return
(together with all related work papers) to the other Party. The other Party
shall have access to any and all data and information necessary for the
preparation of the relevant portions of such Estimated Tax Returns, and the
Parties shall cooperate fully in the preparation and review of such Estimated
Tax Returns in a manner consistent with past practice. Subject to the preceding
sentence, a Party shall have a right to object by written notice to the other
Party (and such written notice shall contain such disputed item (or items) and
the basis for the objection) and the principles of Section 2.1(c)(ii) shall
apply to such Estimated Tax Return.

(v) For the avoidance of doubt, Section 2.1(c) shall only apply to
Pre-Distribution Income Tax Returns and Straddle Period Income Tax Returns which
could reasonably result in both Parties becoming responsible for a payment of
Taxes pursuant to Article III or a payment to the other Party pursuant to
Section 9.3.

 

- 13 -



--------------------------------------------------------------------------------

SECTION 2.2 Responsibility of Parties to Prepare and File Post-Distribution
Income Tax Returns and Non-Income Tax Returns. The Party or its Subsidiary
responsible under applicable Law for filing a Post-Distribution Income Tax
Return or a Non-Income Tax Return shall prepare and timely file or cause to be
prepared and timely filed that Tax Return (at that Party’s own cost and
expense).

SECTION 2.3 Time of Filing Tax Returns; Manner of Tax Return Preparation. Unless
otherwise required by a Taxing Authority pursuant to a Final Determination, the
Parties shall prepare and file or cause to be prepared and filed all Tax Returns
and take all other actions in a manner consistent with (and shall not take any
position inconsistent with) the Distribution, the Tax Representation Letters and
the Tax Opinions.

ARTICLE III

RESPONSIBILITY FOR PAYMENT OF TAXES

SECTION 3.1 Responsibility of NiSource for Taxes. Except as otherwise provided
in this Agreement, NiSource shall be liable for and shall pay or cause to be
paid the following Taxes:

(a) to the applicable Taxing Authority, any Taxes due and payable on all
Pre-Distribution Income Tax Returns and Straddle Period Income Tax Returns that
NiSource is required to file or cause to be filed with such Taxing Authority
pursuant to Section 2.1; and

(b) to the applicable Taxing Authority, any Taxes due and payable on all
Post-Distribution Income Tax Returns and Non-Income Tax Returns that NiSource is
required to file or cause to be filed with such Taxing Authority pursuant to
Section 2.2.

SECTION 3.2 Responsibility of Columbia for Taxes. Except as otherwise provided
in this Agreement, Columbia shall be liable for and shall pay or cause to be
paid the following Taxes:

(a) to the applicable Taxing Authority, any Taxes due and payable on all
Pre-Distribution Income Tax Returns and Straddle Period Income Tax Returns that
Columbia is required to file or cause to be filed with such Taxing Authority
pursuant to Section 2.1;

(b) to the applicable Taxing Authority, any Taxes due and payable on all
Post-Distribution Income Tax Returns and Non-Income Tax Returns that Columbia is
required to file or cause to be filed with such Taxing Authority pursuant to
Section 2.2; and

(c) to NiSource, the Columbia Allocable Portion computed with respect to the
Columbia-NiSource Entities.

 

- 14 -



--------------------------------------------------------------------------------

SECTION 3.3 Timing of Payments of Taxes. All Taxes required to be paid or caused
to be paid by a Party to a Taxing Authority pursuant to this Article III shall
be paid or caused to be paid by such Party on or prior to the Due Date of such
Taxes. All amounts required to be paid by Columbia to NiSource pursuant to this
Article III shall be paid or caused to be paid by Columbia to NiSource in
accordance with Article VIII.

ARTICLE IV

REFUNDS, CARRYBACKS AND AMENDED TAX RETURNS

SECTION 4.1 Refunds.

(a) Each Party shall be entitled to Refunds that relate to Taxes for which it or
any of its Subsidiaries is liable for hereunder. The determination of the amount
of any Refund that is attributable to a Columbia-NiSource Entity included in a
consolidated, combined, unitary or other group for a Pre-Distribution Tax Period
or the portion of a Straddle Tax Period ending on the Distribution Date shall be
calculated, consistent with past practice, on a “pro rata” basis, as determined
by taking into account solely the Tax Attributes of such Columbia-NiSource
Entity, relative to the amount of the pertinent Tax Attributes of all members of
the relevant group.

(b) Notwithstanding Section 4.1(a), in the event a Party’s (or one of its
Subsidiary’s) (a “Claiming Party”) entitlement to a Refund hereunder results in
a Correlative Detriment to the other Party (or its Subsidiaries), any such
Refund shall be paid to or retained by the other Party (or its Subsidiaries)
that incurs such Correlative Detriment to the extent of such Correlative
Detriment. A “Correlative Detriment” is an increase in a Tax that occurs as a
result of the Tax position that is the basis for a claim for Refund or for a
Final Determination. For the avoidance of doubt, a Correlative Detriment does
not include an increase in Tax to the extent such increase is expected to be
offset or recovered through additional deductions under Section 162 of the Code
or a similar provision of Law in the current or one or more subsequent years or
through additional amortization or depreciation deductions allowed under
Sections 167, 168, or 197 of the Code or similar provisions of Law.

(c) Any Refund or portion thereof to which a Claiming Party is entitled pursuant
to this Section 4.1 that is received or deemed to have been received as
described below by the other Party (or its Subsidiaries) shall be paid by such
other Party to the Claiming Party in immediately available funds in accordance
with Article VIII. To the extent a Party (or its Subsidiaries) applies or causes
to be applied an overpayment of Taxes as a credit toward or a reduction in Taxes
otherwise payable (or a Taxing Authority requires such application in lieu of a
Refund) and such Refund, if received, would have been payable by such Party to
the Claiming Party pursuant to this Section 4.1, such Party shall be deemed to
have actually received a Refund to the extent thereof on the date on which the
overpayment is applied to reduce Taxes otherwise payable.

 

- 15 -



--------------------------------------------------------------------------------

SECTION 4.2 Carrybacks. Each of the Parties shall be permitted (but not
required) to carryback (or to cause its Subsidiaries to carryback) a Tax
Attribute realized in a Post-Distribution Tax Period or a Straddle Tax Period to
a Pre-Distribution Tax Period or a Straddle Tax Period only if such carryback is
not reasonably expected to result in the other Party (or its Subsidiaries) being
liable for additional Taxes. If a carryback could reasonably be expected to
result in the other Party (or its Subsidiaries) being liable for additional
Taxes, such carryback shall be permitted only if such Party consents to such
carryback. Notwithstanding anything to the contrary in this Agreement, any Party
that has claimed (or caused one or more of its Subsidiaries to claim) a Tax
Attribute carryback shall be liable for any Taxes that become due and payable as
a result of the subsequent adjustment, if any, to the carryback claim.

SECTION 4.3 Amended Tax Returns.

(a) Notwithstanding Section 2.1, NiSource shall be entitled to prepare and file
amended Pre-Distribution Income Tax Returns and Straddle Period Income Tax
Returns from time to time in its sole discretion. Any Columbia Party that is
responsible for preparing or causing to be prepared any other Tax Return
pursuant to Schedule 2.1(a) shall be permitted to prepare and file an amendment
of such Tax Return; provided, however, that such amended Tax Return shall be
prepared in a manner (i) consistent with past practice unless otherwise modified
by a Final Determination or required by applicable Law; and (ii) consistent with
(and the Parties and their Subsidiaries shall not take any position inconsistent
with) the Tax Representation Letters and the Tax Opinions. Notwithstanding
anything to contrary contained herein, any amended Tax Return prepared by a
Columbia Party shall be permitted only if the consent of NiSource is obtained
(which consent my be granted or denied in NiSource’s sole discretion).

(b) A Party that is entitled (or whose Subsidiary is entitled) to file an
amended Tax Return for a Post-Distribution Tax Period shall be permitted to do
so without the consent of the other Party.

(c) A Party that is entitled (or whose Subsidiary is entitled) to file an
amended Tax Return shall not be relieved of any liability for payments pursuant
to this Agreement notwithstanding that the Party consented to the filing of such
amended Tax Return giving rise to such liability.

ARTICLE V

DISTRIBUTION TAXES

SECTION 5.1 Liability for Distribution Taxes. In the event that Distribution
Taxes become due and payable to a Taxing Authority pursuant to a Final
Determination, then, notwithstanding anything to the contrary in this Agreement:

(a) if such Distribution Taxes are attributable to a Tainting Act of any
NiSource Party or to a transaction after the Distribution Date involving the
Stock of a NiSource Party (a “NiSource Tainting Act”), and are not also
attributable to a Tainting Act of any Columbia Party or to a transaction after
the Distribution Date involving the Stock of a Columbia Party (a “Columbia
Tainting Act”), then NiSource shall be responsible for any Distribution
Tax-Related Losses;

 

- 16 -



--------------------------------------------------------------------------------

(b) if such Distribution Taxes are attributable to a Columbia Tainting Act, and
are not also attributable to a NiSource Tainting Act, then Columbia shall be
responsible for any Distribution Tax-Related Losses;

(c) if such Distribution Taxes are attributable to both a NiSource Tainting Act
and a Columbia Tainting Act, then such Distribution Taxes shall be equitably
apportioned between the Parties based upon their relative fault; provided that
in the event the Parties cannot agree regarding their relative fault, the matter
shall be resolved in accordance with Sections 12.2 and 12.4; and

(d) if such Distribution Taxes are not attributable to a NiSource Tainting Act
or a Columbia Tainting Act, then such Distribution Taxes shall be apportioned
between the Parties based upon their Relative Values.

SECTION 5.2 Payment for Use of Tax Attributes.

(a) If Columbia would have been responsible under Section 5.1 for Distribution
Taxes but for the use of Tax Attributes that are attributable to any NiSource
Party, then Columbia shall pay to NiSource the amount of Distribution Taxes that
did not become due and payable as a result of the use of such Tax Attributes.

(b) If NiSource would have been responsible under Section 5.1 for Distribution
Taxes but for the use of Tax Attributes that are attributable to any Columbia
Party, then NiSource shall pay to Columbia the amount of Distribution Taxes that
did not become due and payable as a result of the use of such Tax Attributes.

(c) For purposes of this Section 5.2, the amount of Distribution Taxes shall be
calculated by assuming that (i) no Tax Attribute or other item of income, loss,
deduction or credit applies to reduce the amount of Distribution Taxes and
(ii) Distribution Taxes are determined at the highest applicable rate of Tax.

SECTION 5.3 Definition of Tainting Act. For purposes of this Agreement, a
“Tainting Act” is any act, or failure or omission to act, by any Party (or any
of its Subsidiaries) following the Distribution that results in any NiSource
Party or Columbia Party being responsible for such Distribution Taxes pursuant
to a Final Determination, regardless of whether such act or failure to act
(i) is covered by a Post-Distribution Ruling or Unqualified Tax Opinion, or
(ii) occurs during or after the Restricted Period.

SECTION 5.4 Limits on Proposed Acquisition Transactions and Other Transactions
During Restricted Period. During the Restricted Period, Columbia shall not, in a
single transaction or Series of Transactions:

(a) enter into, approve, or allow to occur any Proposed Acquisition Transaction;

 

- 17 -



--------------------------------------------------------------------------------

(b) merge or consolidate with any other Person, or liquidate or partially
liquidate, or approve or allow to occur any merger, consolidation, liquidation,
or partial liquidation of any Active Business Entity;

(c) approve or allow to occur the discontinuance, cessation, or sale or other
transfer (to an Affiliate or otherwise) of, or a material change in, the Active
Business;

(d) approve or allow to occur the issuance (including to an Affiliate that is
not wholly-owned, directly or indirectly, by the transferor) of any Stock or an
instrument convertible into Stock in Columbia, MLP GP, OpCo GP, Columbia OpCo or
MLP;

(e) sell or otherwise directly or indirectly dispose of more than 30 percent of
its consolidated gross or net assets, or approve or allow the sale or other
disposition (to an Affiliate or otherwise) of more than 30 percent of the Stock
or the consolidated gross or net assets of any Active Business Entity (in each
case, excluding sales of assets in the ordinary course of business and measured
based on fair market values as of the Distribution Date);

(f) amend its certificate of incorporation (or other organizational documents),
or take any other action or approve or allow to occur the taking of any action,
whether through a stockholder vote or otherwise, affecting the voting rights of
the owners of its Stock or the Stock of MLP GP, OpCo GP, Columbia OpCo or MLP;

(g) purchase, directly or through any Affiliate, any of its outstanding Stock
after the Distribution, other than through Stock purchases meeting the
requirements of Section 4.05(1)(b) of Revenue Procedure 96-30 (without regard to
the effect of Revenue Procedure 2003-48 on Revenue Procedure 96-30);

(h) take any action or fail to take any action, or permit any other Columbia
Party to take any action or fail to take any action, that is inconsistent with
any representation made or assumption in the Tax Representation Letters, or that
is inconsistent with any opinion in the Tax Opinions; or

(i) take any action or permit any other Columbia Party to take any action that,
individually or in the aggregate (taking into account other transactions
described in this Section 5.4 or otherwise contemplated by the Parties) would be
reasonably likely to jeopardize Tax-Free Status.

SECTION 5.5 Restricted Actions: Exceptions. Notwithstanding the provisions of
Section 5.4, during the Restricted Period and without prejudice to the
obligations of Columbia under Section 5.1:

(a) Columbia (or a direct or indirect, wholly-owned Subsidiary of Columbia)
shall be permitted (i.e., without obtaining a Post-Distribution Ruling or an
Unqualified Tax Opinion as described in clause (b) below) to dispose of Stock of
MLP, MLP shall be permitted to issue Stock of MLP, Columbia OpCo shall be
permitted to issue Stock of Columbia OpCo and Columbia (or a direct or indirect,
wholly-owned Subsidiary of Columbia) shall be permitted to contribute or
otherwise transfer Stock in Columbia OpCo to MLP during the Restricted Period,
provided that following any such disposition, issuance, contribution or

 

- 18 -



--------------------------------------------------------------------------------

other transfer (i) Columbia (or a direct or indirect, wholly-owned Subsidiary of
Columbia) continues to own all of the outstanding Stock of MLP GP and MLP GP
continues to serve as the sole general partner of MLP, (ii) MLP (or a direct or
indirect, wholly-owned Subsidiary of MLP) continues to own all of the
outstanding Stock of OpCo GP and OpCo GP continues to serve as the sole general
partner of Columbia OpCo, (iii) Columbia (or a direct or indirect, wholly-owned
Subsidiary of Columbia) continues to own at least 55 percent of the fair market
value (as reasonably determined by NiSource) of all of the outstanding Stock of
Columbia OpCo, (iv) Columbia OpCo (or a direct or indirect, wholly-owned
Subsidiary of Columbia OpCo) continues to own at least 70 percent of the Stock
and the consolidated gross or net assets of any Active Business Entity (in each
case, excluding sales of assets in the ordinary course of business and measured
based on fair market values as of the Distribution Date); and (v) Columbia OpCo,
each Subsidiary (if any) through which Columbia OpCo owns an interest in an
Active Business Entity, and each Active Business Entity is, and will continue,
to be classified as a partnership or disregarded as an entity separate from its
owner for federal income tax purposes at all relevant times during the
Restricted Period.

(b) Columbia shall be permitted to issue Stock satisfying Safe Harbor VIII
(relating to acquisitions in connection with a person’s performance of services)
or Safe Harbor IX (relating to acquisitions by a retirement plan of an employer)
of Treasury Regulation Section 1.355-7(d).

(c) MLP shall be permitted to issue Stock pursuant to the Columbia Pipeline
Partners LP Long-Term Incentive Plan; provided that this Section 5.5(c) shall
not apply to (i) the issuance of Stock that would be “excessive” when determined
by reference to the services performed or (ii) the issuance of Stock to a person
who is (alone or together with a “coordinating group”) a “controlling
shareholder” or a “ten-percent owner” of Columbia or MLP (in each case, within
the meaning of Safe Harbor VIII of Treasury Regulation Section 1.355-7(d) as
applied by taking into account the status of MLP as a partnership for federal
income tax purposes).

(d) Columbia shall be permitted to issue shares of its common stock, in an
amount not to exceed 2% of the number of issued and outstanding common stock of
Columbia on the Distribution Date, pursuant to the Columbia Dividend
Reinvestment and Stock Purchase Plan.

(e) Columbia shall be permitted to take or allow any other Restricted Action not
described in clauses (a) through (d) above if, prior to taking or allowing any
such Restricted Action, Columbia shall (1) have received written consent from
NiSource, which consent may be withheld in the sole discretion of NiSource,
(2) have received a favorable private letter ruling from the IRS that confirms
that such Restricted Action will not, when considered together with any other
relevant transactions, result in Distribution Taxes (a “Post-Distribution
Ruling”), in form and substance satisfactory to NiSource in its discretion,
which discretion shall be reasonably exercised in good faith solely to ensure
that the Restricted Action does not result in the imposition on either Party, or
responsibility for payment by either Party, of Distribution Taxes or (3) have
received an Unqualified Tax Opinion that confirms that such Restricted Action
will not result in Distribution Taxes, when considered together with any other
relevant transactions, in form and substance satisfactory to NiSource in its
discretion,

 

- 19 -



--------------------------------------------------------------------------------

which discretion shall be reasonably exercised in good faith solely to ensure
that the Restricted Action does not result in the imposition on either Party, or
responsibility for payment by either Party, of Distribution Taxes. Columbia
shall provide a copy of the Post-Distribution Ruling or the Unqualified Tax
Opinion described in this paragraph to NiSource as soon as practicable prior to
taking or failing to take any Restricted Action. NiSource’s evaluation and
approval of such Post-Distribution Ruling or Unqualified Tax Opinion shall not
be unreasonably withheld or delayed; provided, however, that NiSource’s
evaluation of such Post-Distribution Ruling or Unqualified Tax Opinion may
consider, among other factors, the appropriateness of any underlying
assumptions, representations, and covenants made in connection with such
Post-Distribution Ruling or Unqualified Tax Opinion. Columbia shall bear all
costs and expenses of securing any such Post-Distribution Ruling or Unqualified
Tax Opinion and shall reimburse NiSource for all reasonable out-of-pocket costs
and expenses that NiSource may incur in good faith in seeking to obtain or
evaluate any such Post-Distribution Ruling or Unqualified Tax Opinion.

SECTION 5.6 Tax Representation Letters and Tax Opinions; Consistency. Each Party
represents that the information and representations furnished by it (or its
Subsidiaries) in or with respect to the Tax Representation Letters or the Tax
Opinions are accurate and complete as of the Effective Time. Each Party
covenants (1) to use its best efforts, and to cause its Subsidiaries to use
their best efforts, to verify that such information and representations are
accurate and complete as of the Effective Time; and (2) if, after the Effective
Time, any NiSource Party or Columbia Party obtains information indicating, or
otherwise becomes aware, that any such information or representations are or may
be inaccurate or incomplete, to promptly inform the other Party. Except in
accordance with Section 5.4 and Section 5.5, no Columbia Party shall take any
action or fail to take any action, or permit any other Columbia Party to take
any action or fail to take any action, that is or is reasonably likely to be
inconsistent with the Tax Representation Letters or the Tax Opinions.

SECTION 5.7 Timing of Payment of Distribution Tax-Related Losses. All amounts
required to be paid by one Party to the other Party pursuant to this Article V
shall be paid or caused to be paid by one Party to the other Party in accordance
with Article VIII.

ARTICLE VI

EMPLOYEE BENEFIT MATTERS

SECTION 6.1 Income Tax Deductions in Respect of Certain Equity Awards and
Incentive Compensation.

(a) Entitlement to Deduction. For all Post-Distribution Tax Periods, solely the
Party (or its Subsidiary) that currently employs the relevant individual or, if
such individual is not currently employed by a Party, the Party (or its
Subsidiary) that most recently employed such individual, at the time of the
vesting, exercise, disqualifying disposition, payment or other relevant taxable
event, as appropriate, in respect of the equity awards and other incentive
compensation described in Article VI of the Employee Matters Agreement, shall be
entitled to claim any Income Tax deduction arising after the Distribution Date
in respect of such equity awards and other incentive compensation on its
respective Tax Return.

 

- 20 -



--------------------------------------------------------------------------------

(b) Withholding and Reporting. The Party (or its Subsidiary) that claims the
deduction described in Section 6.1(a) shall be responsible for all applicable
Taxes (including withholding and excise taxes) and shall satisfy, or shall cause
to be satisfied, all applicable Tax reporting obligations in respect of the
equity awards and other incentive compensation that gives rise to the deduction.
The Parties shall cooperate (and shall cause their Subsidiaries to cooperate) so
as to permit the Party (or Subsidiary thereof) claiming such deduction described
in Section 6.1(a) to discharge any applicable Tax withholding and Tax reporting
obligations, including the appointment of the Party claiming the deduction (or
its Subsidiary) as the withholding and reporting agent if that Party (or any of
its Subsidiaries) is not otherwise required or permitted to withhold and report
under applicable Law.

ARTICLE VII

INDEMNIFICATION

SECTION 7.1 Indemnification Obligations of NiSource. NiSource shall indemnify
each of the Columbia Parties and hold them harmless from and against:

(a) all Taxes and other amounts for which NiSource is responsible under this
Agreement; and

(b) all Taxes and reasonable out-of-pocket costs for advisors and other expenses
attributable to a breach of any representation, covenant or obligation of
NiSource under this Agreement.

SECTION 7.2 Indemnification Obligations of Columbia. Columbia shall indemnify
each of the NiSource Parties and hold them harmless from and against:

(a) all Taxes and other amounts for which Columbia is responsible under this
Agreement; and

(b) all Taxes and reasonable out-of-pocket costs for advisors and other expenses
attributable to a breach of any representation, covenant or obligation of
Columbia under this Agreement.

ARTICLE VIII

PAYMENTS

SECTION 8.1 Payments

(a) General. Unless otherwise provided in this Agreement, in the event that an
Indemnifying Party is required to make a payment to an Indemnified Party
pursuant to this Agreement, the Indemnified Party shall deliver written notice
of the payments to the Indemnifying Party in accordance with Section 12.11, and
the Indemnifying Party shall be required to make payment to the Indemnified
Party within 10 Business Days after notice of such payment is delivered to the
Indemnifying Party.

 

- 21 -



--------------------------------------------------------------------------------

(b) Procedural Matters. The written notice delivered to the Indemnifying Party
in accordance with Section 12.11 shall show the amount due and owing together
with a schedule calculating in reasonable detail such amount (and shall include
the relevant portion of any relevant Tax Return, statement, bill or invoice
related to Taxes, costs, expenses or other amounts due and owing). All payments
required to be made by one Party to the other Party pursuant to this Section 8.1
shall be made by electronic, same day wire transfer. Payments shall be deemed
made when received. If the Indemnifying Party fails to make a payment to the
Indemnified Party within the time period set forth in Section 8.1(a), such
Indemnifying Party shall be considered to be in breach of its covenants and
obligations established in this Section 8.1 and the Indemnifying Party shall pay
to the Indemnified Party (i) interest that accrues (at a rate equal to the Prime
Rate) on the amount of such payment from the time that such payment was due to
the Indemnified Party until the date that payment is actually made to the
Indemnified Party; and (ii) any costs or expenses (other than consequential
damages) incurred by the Indemnified Party to secure such payment or to satisfy
the Indemnifying Party’s portion of the obligation giving rise to the
indemnification payment.

(c) Right of Setoff. It is expressly understood that an Indemnifying Party is
hereby authorized to set off and apply any and all amounts required to be paid
to an Indemnified Party pursuant to this Section 8.1 against any and all of the
obligations of the Indemnified Party to the Indemnifying Party arising under
this Section 8.1 that are then either due and payable or past due, irrespective
of whether such Indemnifying Party has made any demand for payment with respect
to such obligations.

SECTION 8.2 Treatment of Payments under this Agreement and the Separation and
Distribution Agreement. In the absence of any change in Tax treatment under the
Code or other applicable Tax Law, any payments made by a Party under this
Agreement or the Separation and Distribution Agreement shall be reported for Tax
purposes by the payor and the recipient as distributions or capital
contributions, as appropriate, occurring immediately before the Distribution
(but only to the extent the payment does not relate to a Tax allocated to the
payor in accordance with Section 1552 of the Code or the regulations thereunder
or Treasury Regulation Section 1.1502-33(d) (or under corresponding principles
of other applicable Tax Laws)) or as payments of assumed or retained
liabilities, as appropriate.

SECTION 8.3 Tax Gross Up. If, notwithstanding the manner in which payments were
reported, there is an Income Tax incurred by a Party as a result of its receipt
of a payment pursuant to this Agreement or the Separation and Distribution
Agreement, as applicable, such payment shall be appropriately adjusted so that
the amount of such payment, reduced by the amount of Income Taxes payable with
respect to the receipt thereof (but taking into account all Tax Benefits
resulting from the payment of such Income Taxes), shall equal the amount of the
payment that the Party receiving such payment would otherwise be entitled to
receive pursuant to this Agreement or the Separation and Distribution Agreement,
as applicable.

SECTION 8.4 Interest or Expenses. Anything herein to the contrary
notwithstanding and except as otherwise required by applicable Law, to the
extent the Indemnifying Party makes a payment of interest or other expense
reimbursement to the Indemnified Party under this Agreement or the Separation
and Distribution Agreement, the interest payment shall be treated as an expense
under Section 162 or Section 163 of the Code, as

 

- 22 -



--------------------------------------------------------------------------------

applicable, to the Indemnifying Party (deductible to the extent provided by Law)
and as income by the Indemnified Party (includible in income to the extent
provided by Law). The amount of the payment of interest or other expense
reimbursement shall not be adjusted under Section 8.3 to take into account any
associated Tax Benefit to the Indemnifying Party or Tax detriment to the
Indemnified Party.

SECTION 8.5 Payments Net of Tax Benefits. If not otherwise provided in this
Agreement, the amounts payable under this Agreement or the Separation and
Distribution Agreement by one Party to another Party shall be reduced by the
amount of any Tax Benefit obtained by the Party receiving such payment on
account of the event giving rise to such payment.

ARTICLE IX

AUDITS

SECTION 9.1 Notice. Within 10 Business Days after a Party or any of its
Affiliates receives a written notice from a Taxing Authority of the existence of
an Audit that may require indemnification pursuant to this Agreement, that Party
shall notify the other Party of such receipt and send such notice to the other
Party in accordance with Section 12.11. The failure of one Party to notify the
other Party of an Audit shall not relieve such other Party of any liability or
obligation that it may have under this Agreement, except to the extent that the
Indemnifying Party’s rights under this Agreement are materially prejudiced by
such failure.

SECTION 9.2 Audit Administration.

(a) Administering Party. Subject to Sections 9.2(b) and 9.2(c):

(i) NiSource and its Subsidiaries shall administer and control all
Pre-Distribution U.S. Income Tax Audits and any other Audits relating to, or
that could give rise to, Distribution Taxes.

(ii) Audits other than those described in clause (a)(i) above shall be
administered and controlled by the Party or Subsidiary thereof that is primarily
liable under applicable Law to pay to the applicable Taxing Authority the Taxes
resulting from such Audits.

(b) Administration and Control; Cooperation.

(i) Notwithstanding that NiSource shall have sole responsibility for
administration and control (including settlement authority) over all Audits
described in Section 9.2(a)(i), Columbia shall have the right to participate in
such Audit pursuant to Section 9.2(c) and as otherwise contemplated by this
Section 9.2(b), but only to the extent that such Audit relates to Taxes for
which Columbia would be liable under Section 9.3(a)(i).

(ii) In the case of a Pre-Distribution U.S. Income Tax Audit involving Taxes for
which each of NiSource and Columbia would be liable pursuant to Section 9.3(a)
of this Agreement, the Parties agree to use reasonable best efforts to separate
the issues for resolution, and to the extent such issues may be separated, the
Party that would be liable for any Tax relating to a separated issue shall have
sole responsibility for the administration and control (including settlement
authority) of the separated issue, provided that—

(1) NiSource shall, in all events, have sole responsibility for the
administration and control (including settlement authority) of any issues
relating to Distribution Taxes.

 

- 23 -



--------------------------------------------------------------------------------

(2) Columbia shall only have sole responsibility for the settlement of a
separated issue if (x) the issue, as asserted by the Taxing Authority, would
cause an individual payment obligation for Columbia of $200,000 (two hundred
thousand dollars) or greater (including tax, interest and penalties) under this
Agreement (a “Columbia Separated Issue”) and (y) all Columbia Separated Issues
and Columbia Non-Separated Issues (as defined below) would cause an aggregate
payment obligation for Columbia of $1,000,000 (one million dollars) or greater
under this Agreement.

(3) NiSource shall have sole responsibility for the settlement of all separated
issues, other than Columbia Separated Issues for which Columbia has sole
settlement responsibility under Section 9.2(b)(ii)(2), except that NiSource
shall accept or enter into a settlement of such issues at the reasonable request
of Columbia unless: (x) the settlement relates to an issue the settlement of
which would cause an individual payment obligation for NiSource of $200,000 (two
hundred thousand dollars) or greater (including tax, interest and penalties) (a
“NiSource Separated Issue”) and (y) the settlement of all NiSource Separated
Issues and NiSource Non-Separated Issues (as defined below) would cause an
aggregate payment obligation for NiSource of $1,000,000 (one million dollars) or
greater.

(iii) To the extent that issues in a Pre-Distribution Income Tax Audit cannot be
separated or to the extent an issue in an Audit relates to Distribution Taxes—

(1) NiSource shall not accept or enter into a settlement without the consent of
Columbia (which shall not be unreasonably withheld) if: (x) the settlement
relates to an issue the settlement of which would cause an individual payment
obligation for Columbia of $200,000 (two hundred thousand dollars) or greater
(including tax, interest and penalties) under this Agreement (a “Columbia
Non-Separated Issue”); (y) Columbia has provided NiSource with Columbia’s
responses to all information document requests or similar requests from the
Taxing Authority with respect to all Columbia Non-Separated Issues and (z) all
Columbia Non-Separated Issues and Columbia Separated Issues would cause an
aggregate payment obligation for Columbia of $1,000,000 (one million dollars) or
greater under this Agreement. In addition to the conditions above, if requested
by NiSource, Columbia shall provide NiSource an opinion from Qualified Counsel
concluding that Columbia more likely than not shall prevail on the Columbia
Non-Separated Issues.

(2) NiSource shall accept or enter into a settlement at the reasonable request
of Columbia unless: (x) the settlement relates to an issue the settlement of
which would cause an individual payment obligation for NiSource of $200,000 (two
hundred thousand dollars) or greater (including tax, interest and penalties)
under this Agreement (a “NiSource Non-Separated Issue”); (y) NiSource has
provided Columbia with NiSource’s responses to all information document requests
or similar requests from the Taxing Authority

 

- 24 -



--------------------------------------------------------------------------------

with respect to all NiSource Non-Separated Issues and (z) the settlement of all
NiSource Non-Separated Issues and NiSource Separated Issues would cause an
aggregate payment obligation for NiSource of $1,000,000 (one million dollars) or
greater. In addition to the conditions above, if requested by Columbia, NiSource
shall provide Columbia an opinion from Qualified Counsel concluding that
NiSource more likely than not shall prevail on the NiSource Non-Separated
Issues.

(c) Participation Rights; Information Sharing.

(i) The Parties shall arrange for a meeting or conference call to be held on a
monthly basis (or on such other basis as the Parties may agree) in order to
facilitate regular communication on the status of any Audits described in
Section 9.2(a)(i). The Parties may determine from time to time to have separate
special meetings to discuss significant Audit issues.

(ii) Upon the reasonable request of Columbia or NiSource, as the case may be,
NiSource and its Subsidiaries or Columbia and its Subsidiaries, shall make
available relevant personnel to meet with the other Party, its Subsidiaries, or
its independent auditor, in order to review the status of any Audits described
in Section 9.2(a)(i).

(iii) Columbia shall have access to any written documentation in the possession
of any NiSource Party that pertains to Taxes for which it may be liable for any
Audits described in Section 9.2(a)(i) (including any written summaries of issues
that any NiSource Party has developed in the context of evaluating financial
reporting matters) and NiSource shall make such documentation available to
Columbia in the offices of NiSource. Such access shall be provided at such times
and in such manner as the Parties agree, but no less frequently than monthly.
Copies of the documentation will be made available to Columbia at its sole cost
and expense.

(iv) With respect to any Audits described in Section 9.2(a)(i), Columbia’s
participation rights shall include the right to attend all conferences and
participate in all conversations with the Taxing Authority relating to both
Columbia Separated Issues and Columbia Non-Separated Issues. NiSource shall
provide on a timely basis to Columbia copies of all documents, including all
correspondence with the Taxing Authority, which relates to a Columbia Separated
Issue or Columbia Non-Separated Issue. In addition, NiSource shall provide
Columbia all submissions to the Taxing Authority which relate to a Columbia
Separated Issue or a Columbia Non-Separated Issue at least 2 Business Days in
advance of submitting to the Taxing Authority to allow Columbia the opportunity
to review and comment on the proposed submission.

(d) Costs and Expenses. Each Party (or its Subsidiaries) shall be responsible
for its own costs and expenses (including all costs and expenses of calculating
Taxes and other amounts payable and any reporting obligations that arise out of
an Audit, such as the reporting of any Audit adjustments to the various
U.S. states) incurred with respect to an Audit; provided, however, that (i) the
costs and expenses incurred with respect to an Audit relating to Distribution
Taxes shall be borne by the Party or Parties ultimately responsible for such
Distribution Taxes and (ii) if a Party (the “Challenging Party”) incurs costs
and expenses

 

- 25 -



--------------------------------------------------------------------------------

related to the contest of an issue with respect to an Audit for which the other
Party (the “Non-Challenging Party”) could be liable under this Agreement, and
which the Taxing Authority has offered to settle, then the Challenging Party
shall be permitted to recover from the Non-Challenging Party and the
Non-Challenging Party shall pay such costs and expenses incurred by the
Challenging Party to contest such issue in an amount equal to (i) the ratio of
the Non-Challenging Party’s Benefit to the Total Benefit, multiplied by (ii) the
costs and expenses incurred by the Challenging Party with respect to the issue;
provided, however, that such amount shall not exceed the Non-Challenging Party’s
Benefit (tax effected at the highest applicable Income Tax rate). For purposes
of this Section 9.2(d), the “Total Benefit” shall be equal to excess of (i) the
amount which the Taxing Authority was willing to accept in settlement of the
issue (the “Initial Amount”) over (ii) the amount ultimately included in a Final
Determination in respect to the issue (the “Final Amount”). For purposes of this
Section 9.2(d), the “Non-Challenging Party’s Benefit” shall equal the excess of
(but not below zero) (i) the Non-Challenging Party’s allocable portion of the
Initial Amount, as determined under this Agreement over (ii) the Non-Challenging
Party’s allocable portion of the Final Amount, as determined under this
Agreement.

SECTION 9.3 Payment of Audit Amounts.

(a) Section 9.2(a)(i) Audits. In connection with any Final Determination with
respect to an Audit described in Section 9.2(a)(i):

(i) Columbia shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority or NiSource (as the case may be) an amount equal to
the Columbia Allocable Audit Portion of the additional Taxes due and payable as
a result of such Final Determination.

(ii) NiSource shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority any remaining amount of the additional Taxes due and
payable as a result of such Final Determination.

(iii) Notwithstanding the foregoing, for the avoidance of doubt, the Parties’
obligations with respect to any Distribution Taxes shall be governed by
Section 5.1.

(b) Other Audits. In connection with any Final Determination with respect to an
Audit other than an Audit described in Section 9.2(a)(i):

(i) NiSource shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority the amount due and payable as a result of such Final
Determination to the extent a NiSource Party is responsible for such amounts
under applicable Law.

(ii) Columbia shall be liable for and shall pay or cause to be paid to the
applicable Taxing Authority the amount due and payable as a result of such Final
Determination to the extent a Columbia Party is responsible for such amounts
under applicable Law.

(c) Adjustments to Refunds. Notwithstanding Section 9.3(a) or 9.3(b), if a Final
Determination with respect to an Audit includes an adjustment to a Refund
previously received by a Party (or its Subsidiary) in accordance with
Section 4.1, such Party shall pay any Taxes that become due and payable as a
result of such adjustment.

 

- 26 -



--------------------------------------------------------------------------------

(d) Payment Procedures.

(i) Preliminary Determination. In connection with any Final Determination with
respect to an Audit that results in an amount to be paid pursuant to
Section 9.3(a), NiSource shall, within 30 Business Days following a final
resolution of such Audit, submit in writing to Columbia a preliminary
determination (calculated and explained in detail reasonably sufficient to
enable Columbia to fully understand the basis for such determination and to
permit Columbia to satisfy its financial reporting requirements) of the portion
of such amount to be paid by each of the Parties pursuant to Section 9.3(a), as
applicable.

(ii) Access to Data. NiSource shall have access to all data and information
necessary to calculate such amounts and Columbia shall cooperate fully in the
determination of such amounts.

(iii) Objection Rights. Within 20 Business Days following the receipt by
Columbia of the information described in Section 9.3(d)(i), Columbia shall have
the right to object only to the calculation of the amount of the payment (but
not the basis for the payment) by written notice to NiSource; such written
notice shall contain such disputed item or items and the basis for the
objection. If Columbia does not object by proper written notice to NiSource
within such 20 day period, the calculation of the amounts due and owing from
Columbia shall be deemed to have been accepted and agreed upon, and final and
conclusive, for purposes of this Section 9.3(d). If Columbia objects by proper
written notice to NiSource within such time period, the Parties shall act in
good faith to resolve any such dispute as promptly as practicable, and if any
such dispute is not resolved within 30 days, such dispute shall be deemed not to
have been resolved pursuant to Section 12.2(a) and shall be resolved in
accordance with Section 12.2(b). Notwithstanding any pending dispute with
respect to the Columbia Allocable Audit Portion, NiSource is responsible for
paying to the applicable Taxing Authority under applicable Law amounts owed
pursuant to a Final Determination and shall make such payments to such Taxing
Authority prior to the due date for such payments. Columbia shall reimburse
NiSource in accordance with Article VIII for the portion of such payments for
which Columbia is liable (including interest thereon determined pursuant to
Section 8.1(b) commencing from the date NiSource made the payment described in
the preceding sentence), if any, pursuant to this Section 9.3.

SECTION 9.4 Correlative Adjustments. If an Audit described in Section 9.2(a)(i)
results in a Final Determination that causes a Correlative Adjustment to one
Party (or its Subsidiary) and a corresponding Tax Benefit to the other Party (or
its Subsidiary), such other Party shall pay, without duplication of any other
amounts payable under this Agreement, the amount of the Tax Benefit to the first
Party.

SECTION 9.5 Obligation to Fund Refund Litigation. In the event NiSource
determines it appropriate to deposit or pay any liability asserted by a Taxing
Authority in connection with an Audit of Taxes due for a Pre-Distribution Tax
Period or Straddle Tax Period, Columbia shall fund the Columbia Allocable Audit
Portion of such deposit or payment (determined by assuming that the amount
actually paid was an amount of additional Taxes due and payable).

 

- 27 -



--------------------------------------------------------------------------------

ARTICLE X

COOPERATION AND EXCHANGE OF INFORMATION

SECTION 10.1 General Cooperation and Exchange of Information. The Parties shall
each cooperate fully (and each shall cause its respective Subsidiaries to
cooperate fully) and in a timely manner (considering the other Party’s normal
internal processing or reporting requirements) with all reasonable requests from
the other Party, or from an agent, representative, or advisor to the other
Party, in connection with the preparation and filing of Tax Returns, claims for
Refund, Audits, determinations of Tax Attributes and the calculation of Taxes or
other amounts required to be paid hereunder, and any applicable financial
reporting requirements of a Party or any Subsidiary thereof, in each case,
related or attributable to or arising in connection with Taxes or Tax Attributes
of either Party or Subsidiary thereof. Such cooperation shall include:

(a) the retention until the expiration of the applicable statute of limitations
or, if later, until the expiration of all relevant Tax Attributes (in each case
taking into account all waivers and extensions), and the provision upon request,
of copies of Tax Returns of the Parties and their respective Subsidiaries for
periods up to and including the Distribution Date, books, records (including
information regarding ownership and Tax basis of property), documentation, and
other information relating to such Tax Returns, including accompanying
schedules, related work papers, and documents relating to rulings or other
determinations by Taxing Authorities;

(b) the execution of any document that may be necessary or reasonably helpful in
connection with any Audit of either of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or Refund claim of the Parties or
any of their respective Subsidiaries (including the signature of an officer of a
Party or any Subsidiary thereof);

(c) at the other Party’s sole cost and expense, the use of the Party’s
reasonable best efforts to obtain any documentation and provide additional data,
facts, insights or views as requested by the other Party that may be necessary
or reasonably helpful in connection with any of the foregoing (including any
information contained in Tax or other financial information databases);

(d) at the other Party’s sole cost and expense, the use of the Party’s
reasonable best efforts to obtain any Tax Returns (including accompanying
schedules, related work papers, and documents), documents, books, records, or
other data or information that may be necessary or helpful in connection with
any Tax Returns or Audits of any of the other Party or any Subsidiary thereof;

 

- 28 -



--------------------------------------------------------------------------------

Each Party shall make its and its Subsidiaries’ employees and facilities
available on a reasonable and mutually convenient basis in connection with the
foregoing matters. Except as explicitly provided in this Agreement, no
reimbursement shall be made for costs and expenses incurred by the Parties as a
result of cooperating pursuant to this Section 10.1.

SECTION 10.2 Retention of Records. Subject to Section 10.1, if either of the
Parties or their respective Subsidiaries intends to dispose of any documentation
(including documentation that is being retained pursuant to IRS guidelines, such
as Revenue Procedure 98-25 and Revenue Procedure 97-22) relating to the Taxes of
the Parties or their respective Subsidiaries for which the other Party may be
responsible pursuant to the terms of this Agreement (including Tax Returns,
books, records, documentation, and other information, accompanying schedules,
related work papers, and documents relating to rulings or other determinations
by Taxing Authorities), such Party shall or shall cause written notice to the
other Party describing the documentation to be destroyed or disposed of 60
Business Days prior to taking such action. The other Party may arrange to take
delivery of the documentation described in the notice at its expense during the
succeeding 60 day period.

SECTION 10.3 Confidentiality. For the avoidance of doubt, to the extent
applicable, the obligations imposed pursuant to the Separation and Distribution
Agreement (including those specified in Section 9.8 of the Separation and
Distribution Agreement) with respect to confidentiality shall apply with respect
to any information relating to Tax matters.

ARTICLE XI

ALLOCATION OF TAX ATTRIBUTES AND OTHER TAX MATTERS

SECTION 11.1 Allocation of Tax Attributes. Each Party shall make its own
determination as to the existence and the amount of the Tax Attributes to which
it is entitled after the Effective Time; provided, however, that such
determination shall be made in a manner that is (a) reasonably consistent with
the past practices of the Parties; (b) in accordance with the rules prescribed
by applicable Law, including the Code and the Treasury Regulations;
(c) consistent with the Tax Representation Letters and the Tax Opinions; and
(d) reasonably determined by the Party to minimize the aggregate cash Tax
liability of the Parties for all Pre-Distribution Tax Periods and the portion of
all Straddle Tax Periods ending on the Distribution Date. Each Party agrees to
provide the other Party with all of the information supporting the Tax Attribute
determinations made by that Party pursuant to this Section 11.1.

SECTION 11.2 Third Party Tax Indemnities and Benefits.

(a) Notwithstanding anything to the contrary in this Agreement, to the extent
that pursuant to any agreement to which any Columbia Party is a party, any
Columbia Party has the right to indemnification by any Person (other than any
Columbia Party or NiSource Party) with respect to Taxes that arise or are
attributable to a period (or portion thereof) ending on or prior to the
Distribution Date, Columbia shall be responsible for such Taxes and shall be
entitled to receive all Tax indemnities related thereto.

 

- 29 -



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in this Agreement, to the extent
that pursuant to any agreement to which any NiSource Party is a party, any
NiSource Party has the right to indemnification by any Person (other than any
Columbia Party or NiSource Party) with respect to Taxes that arise or are
attributable to a period (or portion thereof) ending on or prior to the
Distribution Date, NiSource shall be responsible for such Taxes and shall be
entitled to receive all Tax indemnities related thereto.

SECTION 11.3 Allocation of Tax Items. All determinations (whether for purposes
of preparing Tax Returns or for purposes of determining a Party’s responsibility
for Taxes under this Agreement) regarding the allocation of Tax items between
the portion of a Straddle Tax Period that ends on the Distribution Date and the
portion of such Straddle Tax Period that begins the day after the Distribution
Date shall be made pursuant to the principles of Treasury Regulations
Section 1.1502-76(b) or of a corresponding provision under the Laws of the
applicable taxing jurisdiction; provided, however, that Tax items may be ratably
allocated to the extent provided by and pursuant to the principles of Treasury
Regulations Section 1.1502-76(b)(2)(ii). Any such allocation of Tax items shall
initially be determined by NiSource. To the extent that Columbia disagrees with
such determination, the dispute shall be resolved pursuant to the provisions of
Section 12.2.

ARTICLE XII

MISCELLANEOUS

SECTION 12.1 Entire Agreement; Exclusivity. This Agreement, including the
Schedules and Exhibits referred to herein contains the entire understanding of
the Parties with regard to the subject matter contained herein, and supersedes
all prior agreements, negotiations, discussions, understandings, writings and
commitments between any of the NiSource Parties, on the one hand, and any of the
Columbia Parties, on the other hand, with respect to all matters related to
Taxes or Tax Returns of the NiSource Parties or the Columbia Parties. Except as
specifically set forth in the Separation and Distribution Agreement or any other
Transaction Agreement, all matters related to Taxes or Tax Returns of any of the
NiSource Parties or the Columbia Parties shall be governed exclusively by this
Agreement.

SECTION 12.2 Dispute Resolution; Mediation; Specific Performance.

(a) Subject to Section 12.2(c), either Party seeking resolution of any dispute,
controversy or claim arising out of or relating to this Agreement, or the
validity, interpretation, breach or termination of this Agreement (each, a
“Dispute”), shall provide written notice thereof to the other Party, and
following delivery of such notice, the Parties shall attempt in good faith to
negotiate a resolution of the Dispute. The negotiations shall be conducted by
executives who have authority to settle the Dispute and who are at a higher
level of management than the persons with direct responsibility for the subject
matter of the Dispute. All such negotiations shall be confidential and shall be
treated as compromise and settlement negotiations for purposes of applicable
rules of evidence. If the Parties are unable for any reason to resolve a Dispute
within 30 days after the delivery of such notice or if a Party reasonably
concludes that the other Party is not willing to negotiate as contemplated by
this Section 12.2(a), the Dispute shall be submitted to mediation in accordance
with Section 12.2(b).

 

- 30 -



--------------------------------------------------------------------------------

(b) Any Dispute not resolved pursuant to Section 12.2(a) shall, at the written
request of any Party (a “Mediation Request”), be submitted to non-binding
mediation in accordance with the then current International Institute for
Conflict Prevention and Resolution (“CPR”) Mediation Procedure (the
“Procedure”), except as modified herein. The mediation shall be held in Chicago,
Illinois. The parties shall have 20 days from receipt by a party (or parties) of
a Mediation Request to agree on a mediator. If no mediator has been agreed upon
by the parties within 20 days of receipt by a party (or parties) of a Mediation
Request, then any party may request (on written notice to the other party), that
the CPR appoint a mediator in accordance with the Procedure. All mediation
pursuant to this clause shall be confidential and shall be treated as compromise
and settlement negotiations for purposes of applicable rules of evidence, and no
oral or documentary representations made by the parties during such mediation
shall be admissible for any purpose in any subsequent proceedings. No Party
shall disclose or permit the disclosure of any information about the evidence
adduced or the documents produced by any other party in the mediation
proceedings or about the existence, contents or results of the mediation without
the prior written consent of such other party except in the course of a judicial
or regulatory proceeding or as may be required by Law or requested by a
governmental authority or securities exchange. Before making any disclosure
permitted by the preceding sentence, the party intending to make such disclosure
shall, to the extent reasonably practicable, give the other party reasonable
written notice of the intended disclosure and afford the other party a
reasonable opportunity to protect its interests. If the Dispute has not been
resolved within 60 days of the appointment of a mediator, or within 90 days
after receipt by a party (or parties) of a Mediation Request (whichever occurs
sooner), or within such longer period as the parties may agree to in writing,
then any party may file an action on the Dispute in any court having
jurisdiction in accordance with Section 12.4.

(c) Notwithstanding the foregoing provisions of this Section 12.2, (i) any party
may seek preliminary provisional or injunctive judicial relief without first
complying with the procedures set forth in Section 12.2(a) and Section 12.2(b)
if such action is reasonably necessary to avoid irreparable damage and
(ii) either party my initiate litigation before the expiration of the periods
specified in Section 12.2(b) if such party has submitted a Mediation Request and
the other party has failed, within 14 days after the appointment of a mediator,
to agree upon a date for the first mediation session to take place within 30
days after the appointment of such mediator or such longer period as the parties
may agree to in writing.

(d) From and after the Distribution, in the event of any actual or threatened
default in, or breach of, any of the terms, conditions and provisions of this
Agreement, the Parties agree that the Party or Parties to this Agreement who are
or are to be thereby aggrieved shall have the right to specific performance and
injunctive or other equitable relief of its or their rights under this
Agreement, in addition to any and all other rights and remedies at law or in
equity, and all such rights and remedies shall be cumulative. The Parties agree
that the remedies at law for any breach or threatened breach, including monetary
damages, may be inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at law would be adequate is waived
by each of the Parties. Any requirements for the securing or posting of any bond
with such remedy are waived by each of the parties hereto.

 

- 31 -



--------------------------------------------------------------------------------

SECTION 12.3 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal Laws (as opposed to the conflicts of Law
provisions) of the State of Delaware.

SECTION 12.4 Submission to Jurisdiction; Waiver of Jury Trial. Each of NiSource
and Columbia, on behalf of itself and each of its Affiliates, hereby irrevocably
(a) submits in any Dispute to the exclusive jurisdiction of the United States
District Court for the Northern District of Illinois and the jurisdiction of any
court of the State of Illinois located in Chicago, Illinois, (b) waives any and
all objections to jurisdiction that they may have under the Laws of the State of
Illinois or the United States, (c) agrees that service of any process, summons,
notice or document by U.S. registered mail to its respective address set forth
in Section 12.11 shall be effective service of process for any litigation
brought against it in any such court and (d) UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO TRIAL BY JURY IN CONNECTION WITH ANY DISPUTE (AS DEFINED HEREIN).

SECTION 12.5 Amendment. This Agreement shall not be amended, modified or
supplemented except by a written instrument signed by an authorized
representative of each of NiSource and Columbia.

SECTION 12.6 Waiver. Any term or provision of this Agreement may be waived, or
the time for its performance may be extended, by the party or parties entitled
to the benefit thereof. Any such waiver shall be validly and sufficiently given
for the purposes of this Agreement if, as to either party, it is in writing
signed by an authorized representative of such party. The failure of either
party to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, or in any way to affect the validity
of this Agreement or any part hereof or the right of any party thereafter to
enforce each and every such provision. No waiver of any breach of this Agreement
shall be held to constitute a waiver of any other or subsequent breach.

SECTION 12.7 Partial Invalidity. Wherever possible, each provision hereof shall
be construed in a manner as to be effective and valid under applicable Law, but
in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provision hereof, unless such a construction would be unreasonable.

SECTION 12.8 Execution in Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original instrument, but both of
which shall be considered one and the same agreement, and shall become binding
when the counterparts have been signed by and delivered to each of the Parties.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or .pdf shall be as effective as delivery of a manually executed
counterpart to this Agreement.

 

- 32 -



--------------------------------------------------------------------------------

SECTION 12.9 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their successors and permitted assigns;
provided, however, that the rights and obligations of either party under this
Agreement shall not be assignable by such party without the prior written
consent of the other party. The successors and permitted assigns hereunder shall
include any permitted assignee as well as the successors in interest to such
permitted assignee (whether by merger, liquidation (including successive mergers
or liquidations) or otherwise).

SECTION 12.10 Third-Party Beneficiaries. This Agreement is solely for the
benefit of the Parties and their respective Subsidiaries, Affiliates, successors
and permitted assigns, and nothing herein express or implied shall give or be
construed to give to any other Person any legal or equitable rights hereunder.

SECTION 12.11 Notices. All notices, requests, claims, demands and other
communications required or permitted hereunder shall be in writing and shall be
deemed given or delivered (a) when delivered personally, (b) if transmitted by
facsimile when confirmation of transmission is received, (c) if sent by
electronic transmission when confirmation that the recipient has read the
transmission (e.g., a “read receipt”) is received, (d) registered or certified
mail, postage prepaid, return receipt requested, on the third Business Day after
mailing or (e) if sent by nationally recognized overnight courier, on the first
Business Day following the date of dispatch; and shall be addressed as follows:

If to NiSource, to:

NiSource Inc.

801 East 86th Avenue

Merrillville, Indiana 46410

Attention: General Counsel

Facsimile:

Email:

If to Columbia, to:

Columbia Pipeline Group, Inc.

5151 San Felipe Street, Suite 2500

Houston, Texas 77056

Attention: General Counsel

Facsimile:

Email:

or to such other address as such party may indicate by a notice delivered to the
other party in accordance herewith.

SECTION 12.12 Performance. NiSource will cause to be performed and hereby
guarantees the performance of all actions, agreements and obligations set forth
herein to be performed by any NiSource Party. Columbia will cause to be
performed and hereby guarantees the performance of all actions, agreements and
obligations set forth herein to be performed by any Columbia Party. This
Agreement is being entered into by NiSource and Columbia on behalf

 

- 33 -



--------------------------------------------------------------------------------

of themselves and the members of their respective groups (the NiSource Parties
and the Columbia Parties). This Agreement shall constitute a direct obligation
of each such entity and shall be deemed to have been readopted and affirmed on
behalf of any Person that becomes a Subsidiary of NiSource or Columbia on and
after the Effective Time.

SECTION 12.13 Termination. Notwithstanding anything to the contrary contained
herein, this Agreement may be terminated at any time prior to the Distribution
by and in the sole discretion of the NiSource Board without the prior approval
of any Person. In the event of such termination, this Agreement shall forthwith
become void, and no Party shall have any liability to any Person by reason of
this Agreement. After the Effective Time, this Agreement may not be terminated
except by an agreement in writing signed by each of the Parties.

SECTION 12.14 Limited Liability. Notwithstanding any other provision of this
Agreement, no individual who is a stockholder, director, employee, officer,
agent or representative of Columbia or NiSource, in such individual’s capacity
as such, shall have any liability in respect of or relating to the covenants or
obligations of Columbia or NiSource, as applicable, under this Agreement and, to
the fullest extent legally permissible, each of Columbia and NiSource, for
itself and its stockholders, directors, employees, officers and Affiliates,
waives and agrees not to seek to assert or enforce any such liability that any
such individual otherwise might have pursuant to applicable Law.

SECTION 12.15 Survival. Except as otherwise expressly provided herein, all
covenants, conditions and agreements of the Parties contained in this Agreement
shall remain in full force and effect and shall survive the Distribution Date.

SECTION 12.16 No Circumvention. Each Party agrees not to directly or indirectly
take any actions, act in concert with any Person who takes any action, or cause
or allow any of its Subsidiaries to take any actions (including the failure to
take any reasonable action) such that the resulting effect is to materially
undermine the effectiveness of any of the provisions of this Agreement
(including adversely affecting the rights or ability of any Party to
successfully pursue indemnification or payment pursuant to the provisions of
this Agreement).

SECTION 12.17 Changes in Law. If, due to any change in applicable Law or
regulations or their interpretation by any governmental authority having
jurisdiction subsequent to the date hereof, performance of any provision of this
Agreement or any transaction contemplated hereby shall become impracticable or
impossible, the Parties shall use their commercially reasonable best efforts to
find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such provision.

SECTION 12.18 Authority. Each of the Parties represents to the other Party that
(a) it has the corporate power (corporate or otherwise) and authority to
execute, deliver and perform this Agreement, (b) the execution, delivery and
performance of this Agreement by it have been duly authorized by all necessary
corporate or other action, (c) it has duly and validly executed and delivered
this Agreement, and (d) this Agreement is a legal, valid, and binding
obligation, enforceable against it in accordance with its terms subject to
applicable bankruptcy, insolvency, reorganization, moratorium, or other similar
Laws affecting creditors’ rights generally and general equity principles.

 

- 34 -



--------------------------------------------------------------------------------

SECTION 12.19 Tax Allocation Agreements. All Tax sharing, indemnification and
similar agreements, written or unwritten, as between any of the NiSource
Parties, on the one hand, and any of the Columbia Parties, on the other hand
(other than this Agreement or in any other Transaction Agreement), shall
automatically terminate or be amended as of the Distribution Date such that,
after the Distribution Date, no NiSource Party that is a party to such Tax
sharing, indemnification or similar agreement shall have any further rights or
obligations under any such agreement with respect to any Columbia Party, and
vice versa; provided, for the avoidance of doubt, that any such Tax sharing,
indemnification or similar agreements shall remain in place to the extent such
agreement thereafter relates solely to NiSource Parties or Columbia Parties,
respectively.

SECTION 12.20 No Duplication; No Double Recovery. Nothing in this Agreement is
intended to confer or impose upon any Party a duplicative right, entitlement,
obligation, or recovery with respect to any matter arising out of the same facts
and circumstances.

[Signature Page Follows]

 

- 35 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their authorized representatives as of the date first written above.

 

NISOURCE, INC. By:

/s/ Joseph Hamrock

Name: Joseph Hamrock Title: Executive Vice President and Group CEO COLUMBIA
PIPELINE GROUP, INC. By:

/s/ Robert C. Skaggs, Jr.

Name: Robert C. Skaggs, Jr. Title: Chief Executive Officer



--------------------------------------------------------------------------------

Schedule 2.1(a)

Preparation of Pre-Distribution Income Tax Returns and Straddle Period Income
Tax Returns

Pursuant to Section 2.1 of the Tax Allocation Agreement, the responsibility to
prepare or cause to be prepared Pre-Distribution Income Tax Returns and Straddle
Period Income Tax Returns, in accordance to the Agreement, shall be as follows:

 

Tax Return

  

Responsible Party

U.S. Federal Income Tax Return    NiSource State Combined / Consolidated /
Unitary Income Tax Returns – Income Tax Returns That Include Both NiSource
Parties and Columbia Parties    NiSource Separate State Income Tax Returns Other
Than Combined / Consolidated / Unitary    Income Tax Returns that do not include
both NiSource Parties and Columbia Parties will be separately prepared by each
party as applicable Foreign Income Tax Returns    Income Tax Returns that do not
include both NiSource Parties and Columbia Parties will be separately prepared
by each party as applicable